D
Dear Mr. Acosta: September 6,2015

Re: Cause No. w11-14842-H(B)

My name is Sam Jones the Applicant in the above cause number, my
ll.07 writ application is pending in Criminal District Court No.l in
Dallas County. The trial court ignors all of my motions and pledings._
Enclosed is a copy of my motion to amend my 11.07 application and memo-
randum, l filed such motion in Criminal District Court No.l on this date*
due to the fact that that court ignors all of my motions and pledings l
mail you a copy of this motiion asking that you will either file it in

your court for the record or forward it to the trial court for a ruling.

Thank You.

Sam Jones

 

zglwo»~o§

IN THE 'I‘EXAS coUR'r oF cRIMINAL APPEALS
AUSTIN, TEXAS `

Ex Parte Sam Jones § Criminal District Court No.l
Applicant/Petitioer 8 In And For Dallas County.
v
§
State Of'TeXas 8 Cause No. W11-14842-H(B)

APPLICANT'S REPLY TO THE STATE'S RESPONSE TO

APPLICATION FOR WRIT OF HEABEAS CORDUS AND
APPLICANT'S,MOTTON TO_AMEND OR WITHDRAW HIS

APPLTCATION AND MEMORANDUM OF LAW:

TO THE HONORABLE JUDGE ROBERT BURNS:

On September 14,?015 Sam Jones (hereafter referred to as Applicant)
filed a ll.07 Application For Writ Of Heabeas Corpus in your court and he
submitted what he believes to be a "SO-page" memorandum of law that's in
compliance with Rule 73.lFor Review;{(§)

Grounds Presented For Review; and (6) Prayer & verification.

 

Note that at the bottem of applicant's stamp file dated letter to the court
clerk either the judge or the clerk wrote "writ pending 8-l3-lS" however,
applicant's writ wasn't filed and filed dated uhtil 9-14-15 one month later.

\I

 

“If this court concludes that Applicant's memorandum of law and his appli-
cation does not comply with rule 7?;1 then he request to amend his appli-
cation and memorandum by the following waysb (1)“Applicant request that
the court on its own accord will subtract or delete, or nullify the said
sections/pages in his memorandum outlined in the above section IT of this
motions Or (2) Applicant request to amend his memorandum himself by deleting
the said sections/pages from his memorandum, such sections/pages are a
total of 12 pages numbered iieiv and vii-xv. lf such sections/pages are
not part of the exclusive pages then those 12 pages makes the memorandum
a total of 67 pages not 67 as the state allegesji (3) Applicant_request
that the court will instruct the district clerk to mail him copies of
pages 14 and 15 of the prescribed form; Or (4) Allow Applicant to with-
draw his application and memorandum to Correct the errors.
PRAYER=

WHEREFORE, PREMISE CUNSIDERED¢ Applicant respectfully prays that this
.Honorable Court will "GRANT" this motion and accept his submitted 11.07
application and memorandum of law or in the alternative allow applicant
to amend such correcting the errors or the court on its own accord delete
the said sections/pages`in the memorandum outlined herein this motion. Or
in the alternative allow applicant to withdraw the application and memo-
_randum.to correct the errors.

l vERiFrcATIoN=
1, Sam Jones being the Applicant in this motion declar that the facts
stated herein are true and correct. By my signature below 1 certify under
penalty of perjury that the foregoing is true and correct and that a copy

of this motion was mailed to the Court Of Criminal Appeals and to the

Dallas District Attoreny Susan Hawk by placing such in the Wynne Unit

U.S. mail box§ Executed at Walker County, Huntsville, Texas on this the

eth say of september 2015. ' XW"/ W '*»